DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/6/2019, 11/6/2019, 7/26/2021, and 7/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11, and 15 of U.S. Patent No. U.S. patent no 10434261 in view of Ahari (U.S. PG publication 20170231716). 
In regard to claim 2,
Patented claims 1, 3-8, 11 and 15 disclose a device (see line 2 of patented claim 15 and line 1 of patented claim 1) for delivering a drug depot (see line 15-16 of patented claim 1), the device comprising: the drug depot (see line 3 of patented claim 15); a cartridge (see line 3 of patented claim 1) comprising: a surface (see line 3-4 of patented claim 1); a depot pathway at least partially defined by a recess in the surface (see line 4-6 and line 15-16 of patented claim 1 and line 3-4 of patented claim 15; Examiner notes the channel of the patented claims is construed as the depot pathway), the depot pathway having a longitudinal axis (see line 4-6 of patented claim 1), the drug depot in the depot pathway (see line 15-16 of patented claim 1 and line 3-4 of patented claim 15); a first pair of rails protruding from the surface in a second direction opposite the first direction (see line 6-9 of patented claim 1), the first pair of rails spaced apart by and outward of the depot pathway (see line 17-18 of patented claim 1 and also 
The patented claims fail to disclose each said rail of the second pair of rails comprising a planar surface parallel to the longitudinal axis of the depot pathway.
Ahari teaches each said rail of the second pair of rails (figure 4, item 50; wherein two dimples are present which are cubic, rhombic or any other suitable shape as supported by paragraph [0058]; Examiner notes as supported by paragraph [0056] the marker 60, which is similar to the claimed drug depot, is undersized relative to the inner diameter of cannula) comprising a planar surface parallel to the longitudinal axis of the depot pathway (see figure 1 and 4; Examiner notes since the dimples are cubic a planar surface parallel to the longitudinal axis of the depot pathway).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of each rail of the second pair of rails 
In regard to claim 3,
The patented claims in view of Ahari teaches the device of claim 2, wherein the drug depot comprises a therapeutically effective amount of a drug and a biodegradeable polymer (see patented claim 15).
In regard to claim 4,
The patented claims in view of Ahari teaches the device of claim 2, wherein the cartridge includes a funnel portion comprising an opening in communication with the depot pathway (see patented claim 11).
Claims 5-7, 9-15, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, and 15 of U.S. Patent No. 10434261. Although the claims at issue are not identical, they are not patentably distinct from each other.
In regard to claim 5,
Patented claims 1, 5-7, and 15 disclose a device (see line 2 of patented claim 15 and line 1 of patented claim 1) for delivering a drug depot (see line 15-16 of patented claim 1), the device comprising: a cartridge (see line 3 of patented claim 1) comprising: a surface (see line 3-4 of patented claim 1); a depot pathway at least partially defined by a recess in the surface (see line 4-6 and line 15-16 of patented claim 1 and line 3-4 of patented claim 15; Examiner notes the channel of the patented claims is construed as the depot pathway), the depot pathway having a longitudinal axis (see line 4-6 of patented claim 1); and a first pair of rails protruding from the surface in a second direction opposite the first direction (see line 6-9 of patented claim 1), the first pair of rails spaced apart by and outward of the depot pathway (see line 17-18 of patented claim 1 and also patented claim 2), the first pair of rails 
In regard to claim 6,
The patented claims disclose the device of claim 5, wherein each said rail of the first pair of rails comprises: a first planar surface parallel to the longitudinal axis of the depot pathway (see line 21-23 of patented claim 1); and a second planar surface tapered towards the depot pathway (see line 24-25 of patented claim 1).
In regard to claim 7,
The patented claims disclose the device of claim 5, further comprising a second pair of rails protruding from the surface in the second direction (see line 9-10 of patented claim 1), the second pair of rails spaced apart by and outward of the depot pathway (see patented claim 3), the second pair of rails configured to block and redirect the drug depot to maintain alignment of the drug depot through the depot pathway (see patented claim 4).
In regard to claim 9,
The patented claims disclose the device of claim 7, wherein the cover comprises a second projection between the second pair of rails (see patented claim 6).
In regard to claim 10,
The patented claims disclose the device of claim 5, wherein cover is clear or translucent such that a drug depot in the depot pathway would be visible through the cover (see patented claim 8).
In regard to claim 11,

In regard to claim 12,
The patented claims disclose the device of claim 5, further comprising: the drug depot (see line 3 of patented claim 15), wherein the drug depot comprises a therapeutically effective amount of a drug and a biodegradeable polymer (see line 4-6 of patented claim 15), and wherein the drug depot is visible in the depot pathway through the cover (see patented claim 8); and a second pair of rails protruding from the surface in the second direction (see line 9-10 of patented claim 1), the second pair of rails spaced apart by and outward of the depot pathway (see patented claim 3), the second pair of rails configured to block and redirect the drug depot to maintain alignment of the drug depot through the depot pathway (see patented claim 4).
In regard to claim 13,
Patented claims 1-2 and 15 disclose a device (see line 2 of patented claim 15 and line 1 of patented claim 1) for delivering a drug depot (see line 15-16 of patented claim 1), the device comprising: a cartridge (see line 3 of patented claim 1) comprising: a surface (see line 3-4 of patented claim 1); a depot pathway at least partially defined by a recess in the surface (see line 4-6 and line 15-16 of patented claim 1 and line 3-4 of patented claim 15; Examiner notes the channel of the patented claims is construed as the depot pathway), the depot pathway having a longitudinal axis (see line 4-6 of patented claim 1); and a first pair of rails protruding from the surface in a second direction opposite the first direction (see line 6-9 of patented claim 1), the first pair of rails spaced apart by and outward of the depot pathway (see line 17-18 of patented claim 1 and also patented claim 2), the first pair of rails configured to block and redirect a plunger to maintain alignment of the plunger through the depot pathway (see line 10-13 of patented claim 1).

The device of claim 13, wherein each said rail of the first pair of rails comprises a planar surface tapered towards the depot pathway (see line 24-25 of patented claim 1).
In regard to claim 15,
The device of claim 13, further comprising a second pair of rails protruding from the surface in the second direction (see line 9-10 of patented claim 1), the second pair of rails spaced apart by and outward of the depot pathway (see patented claim 3), the second pair of rails configured to block and redirect the drug depot to maintain alignment of the drug depot through the depot pathway (see patented claim 4).
In regard to claim 17,
The device of claim 13, further comprising a cover removably attached to the cartridge (see patented claim 5).
In regard to claim 18,
The device of claim 17, wherein cover is clear or translucent such that a drug depot in the depot pathway would be visible through the cover (see patented claim 8).
In regard to claim 19,
The device of claim 17, wherein the cover comprises a projection between the first pair of rails (see patented claim 6).
In regard to claim 20,
The device of claim 13, wherein the drug depot comprises a therapeutically effective amount of a drug and a biodegradeable polymer (see line 4-6 of patented claim 15).
In regard to claim 21,
The device of claim 13, further comprising: the drug depot (see line 3 of patented claim 15), wherein the drug depot comprises a therapeutically effective amount of a drug and a biodegradeable .
Claims 8, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-8, and 15 of U.S. Patent No. U.S. patent no 10434261 in view of Ahari (U.S. PG publication 20170231716). 
In regard to claim 8,
The patented claims disclose the device of claim 7.
The patented claims fail to disclose wherein each said rail of the second pair of rails comprises a planar surface parallel to the longitudinal axis of the depot pathway.
Ahari teaches wherein each said rail of the second pair of rails (figure 4, item 50; wherein two dimples are present which are cubic, rhombic or any other suitable shape as supported by paragraph [0058]; Examiner notes as supported by paragraph [0056] the marker 60 (which is similar to the claimed depot) is undersized relative to the inner diameter of cannula) comprises a planar surface parallel to the longitudinal axis of the depot pathway (see figure 1 and 4; Examiner notes since the dimples are cubic a planar surface parallel to the longitudinal axis of the depot pathway).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of each rail of the second pair of rails of the patented claims to include wherein each said rail of the second pair of rails comprises a planar surface parallel to the longitudinal axis of the depot pathway, as taught by Ahari, for the purpose of providing a suitable shape to guide/retain a solid/marker (paragraph [0056] and [0058] of Ahari). 
In regard to claim 16,

The patented claims fail to disclose wherein each said rail of the second pair of rails comprises a planar surface parallel to the longitudinal axis of the depot pathway.
Ahari teaches wherein each said rail of the second pair of rails (figure 4, item 50; wherein two dimples are present which are cubic, rhombic or any other suitable shape as supported by paragraph [0058]; Examiner notes as supported by paragraph [0056] the marker 60 (which is similar to the claimed depot) is undersized relative to the inner diameter of cannula) comprises a planar surface parallel to the longitudinal axis of the depot pathway (see figure 1 and 4; Examiner notes since the dimples are cubic a planar surface parallel to the longitudinal axis of the depot pathway).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of each rail of the second pair of rails of the patented claims to include wherein each said rail of the second pair of rails comprises a planar surface parallel to the longitudinal axis of the depot pathway, as taught by Ahari, for the purpose of providing a suitable shape to guide/retain a solid/marker (paragraph [0056] and [0058] of Ahari). 
Specification
The abstract of the disclosure is objected to because:
Line 1 recites “a drug pellet delivery system”. Examiner suggests replacing “a drug pellet delivery system” with “a drug depot delivery system” in order to be consistent with the terminology in line 4 of the abstract and also the terminology of the claims. 
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 2, line 8, line 10-11, and line 18-19 objected to because of the following informalities:   
Line 8 recites “the first direction”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the first direction” with “a first direction”.
Line 10-11 recites “each said rail of the first pair of rails”. Examiner suggests replacing “each said rail of the first pair of rails” with “each rail of the first pair of rails” to put the claim in clearer form. 
Line 18-19 recites “each said rail of the second pair of rails”. Examiner suggests replacing “each said rail of the second pair of rails” with “each rail of the second pair of rails” to put the claim in clearer form.
Claim 5, line 7 objected to because of the following informalities:   
Line 7 recites “the first direction”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the first direction” with “a first direction”.
Claim 6, line 1 objected to because of the following informalities:   
Line 1 recites “each said rail of the first pair of rails”. Examiner suggests replacing “each said rail of the first pair of rails” with “each rail of the first pair of rails” to put the claim in clearer form.
Claim 8, line 1 objected to because of the following informalities:   
Line 1 recites “each said rail of the second pair of rails”. Examiner suggests replacing “each said rail of the second pair of rails” with “each rail of the second pair of rails” to put the claim in clearer form.
Claim 10, line 1-2 objected to because of the following informalities:   
Line 1 recites “wherein cover”. This is grammatically incorrect. Examiner suggests replacing “wherein cover” with “wherein the cover”.
Line 1-2 recites “a drug depot in the depot pathway”. As antecedent basis has already been provided for the drug depot in claim 5, which claim 10 depends on, Examiner suggests replacing “a drug depot in the depot pathway” with “the drug depot in the depot pathway”.
Claim 13, line 7 objected to because of the following informalities:   
Line 7 recites “the first direction”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the first direction” with “a first direction”.
Claim 14, line 1 objected to because of the following informalities:   
Line 1 recites “each said rail of the first pair of rails”. Examiner suggests replacing “each said rail of the first pair of rails” with “each rail of the first pair of rails” to put the claim in clearer form.
Claim 15 objected to because of the following informalities:   
Claim 15 does not end with a period. Each claim must begin with a capital letter and end with a period. See MPEP 608.01(m). Appropriate correction is required. 
Claim 16, line 1 objected to because of the following informalities:   
Line 1 recites “each said rail of the second pair of rails”. Examiner suggests replacing “each said rail of the second pair of rails” with “each rail of the second pair of rails” to put the claim in clearer form.
Claim 18, line 1-2 objected to because of the following informalities:   
Line 1 recites “wherein cover”. This is grammatically incorrect. Examiner suggests replacing “wherein cover” with “wherein the cover”.
Line 1-2 recites “a drug depot in the depot pathway”. As antecedent basis has already been provided for the drug depot in claim 5, which claim 10 depends on, Examiner suggests replacing “a drug depot in the depot pathway” with “the drug depot in the depot pathway”.
Allowable Subject Matter
Claims 2-21 would be allowable if rewritten or amended to overcome the objections set forth in this Office action and if the double patenting rejection was overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
In regard to claim 2,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention a device for delivering a drug depot as claimed in claim 2 comprising the first pair of rails spaced apart by and outward of the depot pathway and the second pair of rails spaced apart by and outward of the depot pathway.
Simonton (U.S. PG publication 20120053561) discloses a delivery device (see figure 5; paragraph [0054] and [0057]) comprising a cartridge (figure 5, item 132), the cartridge comprising a depot pathway (figure 5, item 122). Simonton fails to disclose a first pair of rails and a second pair of rails. Loos (U.S. PG publication 20010031940) teaches a first pair of rails (bumps on either side of the channel as disclosed in paragraph [0018] located in place of figure 1, item 6) and a second pair of rails (bumps on either side of the channel as disclosed in paragraph [0018] located in place of figure 1, item 7). However the first pair of rails and second pair of rails of Loos are not spaced apart by and outward of the depot pathway. Additionally no motivation appears to be present to modify the first pair of rails and second pair of rails of Simonton in view of Loos to be spaced apart by and outward of the depot pathway.
Dependent claims 3-4 would be allowed by virtue of being dependent upon allowed independent claim 2.
In regard to claim 5,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention a device for delivering a drug depot 
Simonton (U.S. PG publication 20120053561) discloses a delivery device (see figure 5; paragraph [0054] and [0057]) comprising a cartridge (figure 5, item 132), the cartridge comprising a depot pathway (figure 5, item 122). Simonton fails to disclose a first pair of rails. Loos (U.S. PG publication 20010031940) teaches a first pair of rails (bumps on either side of the channel as disclosed in paragraph [0018] located in place of figure 1, item 6). However the first pair of rails of Loos are not spaced apart by and outward of the depot pathway. Additionally no motivation appears to be present to modify the first pair of rails of Simonton in view of Loos to be spaced apart by and outward of the depot pathway.
Dependent claims 6-12 would be allowed by virtue of being dependent upon allowed independent claim 5.
In regard to claim 13,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention a device for delivering a drug depot as claimed in claim 13 comprising the first pair of rails spaced apart by and outward of the depot pathway.
Simonton (U.S. PG publication 20120053561) discloses a delivery device (see figure 5; paragraph [0054] and [0057]) comprising a cartridge (figure 5, item 132), the cartridge comprising a depot pathway (figure 5, item 122). Simonton fails to disclose a first pair of rails. Loos (U.S. PG publication 20010031940) teaches a first pair of rails (bumps on either side of the channel as disclosed in paragraph [0018] located in place of figure 1, item 6). However the first pair of rails of Loos are not spaced apart by and outward of the depot pathway. Additionally no motivation appears to be present to modify the first pair of rails of Simonton in view of Loos to be spaced apart by and outward of the depot pathway.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                 
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783